Citation Nr: 0904357	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
secondary to treatment for hyperthyroidism, currently rated 
as 10 percent disabling.

2.  Entitlement to a compensable rating for leukoplakia of 
the larynx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1949, and from December 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA), Regional Office (RO) that denied 
the veteran's claims for increased ratings for hypothyroidism 
and leukoplakia of the larynx.  In September 2007, the 
veteran testified before the Board at a hearing that was held 
at the RO.

At his September 2007 hearing before the Board, the veteran 
raised a new claim of entitlement to service connection for 
cardiovascular disease secondary to his service-connected 
hypothyroidism, resulting from treatment for hyperthyroidism.  
The Board refers this claim to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA has a duty to notify the veteran of what information or 
evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the 
claimant is to provide, and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO has provided 
the veteran with a notice letter.  This notice letter, 
however, did not specifically notify the veteran that he 
should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letters also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.  

The veteran contends that his hypothyroidism and leukoplakia 
of the larynx are more severe than the current ratings 
reflect.  

The veteran's leukoplakia of the larynx has been rated 
noncompensably disabling under 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6516 (2008).  Diagnostic Code 6516 provides for a 
10 percent rating where there is hoarseness with inflammation 
of the cords or mucus membrane.  He asserts that his 
condition is manifested by hoarseness, such that a 
compensable rating for that disability is warranted.  A 
review of the record reflects that the veteran complained of 
hoarseness on VA treatment in October 2005, and in September 
2007 testimony before the Board.  He additionally reported 
experiencing episodes of hoarseness on VA examination in 
October 2005.  He stated at that time that as long as he used 
his voice a great deal, as he did while teaching, he did not 
have a problem with hoarseness.  Since retiring, however, he 
had not used his voice as much and he was again having 
trouble with hoarseness.  Physical examination revealed no 
lesions, sores, or white patches on the insides of the 
cheeks.  No reference is made to the vocal cords, or 
surrounding mucus membranes.  The remainder of the record is 
also silent for findings regarding the vocal cords and 
surrounding mucus membranes.  Accordingly, it is unclear 
whether the veteran has inflammation of the cords or mucus 
membrane associated with hoarseness such that an increased 
rating of 10 percent is warranted.  The Board therefore finds 
that a remand for an examination to elicit current clinical 
findings is necessary.

The Board also finds that a remand for an additional 
examination with respect to the veteran's hypothyroidism is 
necessary.  The veteran contends that the principal 
manifestation of his service-connected hyperthyroidism, 
status post treatment, is cardiovascular disease, such that 
he should be rated pursuant to the criteria pertaining to 
hyperthyroid heart disease, rather than pursuant to the 
criteria pertaining to hypothyroidism under which he is 
currently rated.  The record reflects that the veteran has 
been diagnosed with cardiovascular disease.  It is not clear 
from a review of the record, however, whether his 
cardiovascular disease is related to the hyperthyroidism with 
which he was diagnosed in service.  Accordingly, the Board 
finds that a remand for an opinion addressing this question 
is necessary.  

The Board also finds that an additional examination and 
opinion is necessary in the event that his cardiovascular 
disease is not related to his history of hyperthyroidism.  
The veteran contends that if the criteria pertaining to 
hyperthyroid heart disease are not applicable, he is entitled 
to a rating higher than 10 percent under the diagnostic 
criteria pertaining to hypothyroidism.  Specifically, he 
asserts that he is fatigued, and experiences constipation and 
mental sluggishness, such that the criteria for a 20 percent 
rating are met.  See 38 C.F.R. § 4.119, DC 7903 (2008).  The 
record reflects that the veteran has complained of being 
constipated on numerous occasions, including on VA 
examination in October 2005.  The record also reflects that 
he has complained of being fatigued, and, on one occasion, of 
having difficulty finding words.  The etiology of these 
complaints, however, is unclear.  Records dated in June 2006 
suggest that his fatigue may be related to obstructive sleep 
apnea, while records dated in June 2007 appear to suggest 
that his fatigue is due to his cardiovascular disease.  
Additionally, records dated in January 2006 show that he 
veteran has long been anemic, representing yet another 
possible etiology for his fatigue.  Because it is unclear to 
the Board whether the veteran's complaints of fatigue, 
constipation, and mental sluggishness may be attributed 
either in whole or in part to his hypothyroidism, the Board 
finds that an additional examination and etiological opinion 
is necessary.

Lastly, the most recent VA records in the claims file are 
dated in August 2007.  Because the veteran has indicated that 
he has continued to receive regular treatment for his 
hypothyroidism and leukoplakia of the larynx since that time, 
the Board finds that there are additional VA treatment 
records pertinent to these claims that are outstanding.  
Because these may include records that are pertinent to the 
veteran's claims, they are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claims; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claims, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected hypothyroidism 
and leukoplakia of the larynx, and 
the effect that worsening has on his 
employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating 
hypothyroidism and leukoplakia of the 
larynx; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Wichita, Kansas, dated from 
August 2007 to the present.  If any of 
the records are no longer on file, 
request them from the appropriate 
storage facility.  All attempts to 
secure those records must be documented 
in the claims folder.

3.   After the above development has 
been completed, schedule the veteran 
for a nose, sinus, larynx, and pharynx 
examination to determine the current 
severity of his service-connected 
leukoplakia of the larynx.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
indicate in the report of examination 
that the claims file was reviewed.  The 
examiner should specifically opine as 
to whether the veteran currently has 
(or at any time during the pendency of 
the appeal had) hoarseness with 
inflammation of the cords or mucus 
membranes as a result of the 
radioactive ablation he underwent for 
treatment of hyperthyroidism.  The 
rationale for all opinions must be 
explained in detail.

4.   After the above development has 
been completed, schedule the veteran 
for an appropriate VA examination to 
determine the current severity of his 
hypothyroidism, secondary to treatment 
for hyperthyroidism.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
indicate in the report of examination 
that the claims file was reviewed.  All 
indicated tests and studies must be 
conducted.  The examiner should 
specifically opine as to the following 
questions:

a.  Is the veteran's 
cardiovascular disease a 
manifestation of the 
hyperthyroidism with which he was 
diagnosed in service?  If so, 
describe the current nature and 
severity of his hyperthyroid heart 
disease.

b.  If the veteran's 
cardiovascular disease is 
unrelated to the hyperthyroidism 
with which he was diagnosed in 
service, describe the current 
nature and severity of the 
hypothyroidism resulting from 
treatment for the hyperthyroidism.  
The examiner in this regard should 
opine as to whether it is as 
likely as not (50 percent 
probability or greater) that the 
veteran's fatigue, constipation, 
and claimed mental sluggishness 
are etiologically related to his 
hypothyroidism.  If other causes 
for these complaints are more 
likely, the examiner should 
describe the more likely 
etiologies.  

The rationale for all opinions must be 
explained in detail.

5.  Then, readjudicate the claims.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




